Citation Nr: 1641075	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  15-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for kidney cancer.  

2.  Entitlement to service connection for a kidney disorder, to include as due to ionizing radiation.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for coronary artery disease, to include as due to ionizing radiation.  

6.  Entitlement to service connection for a skin disorder, to include as due to ionizing radiation.  

7.  Entitlement to special monthly pension based on the need for regular aid and attendance.  

REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013, May 2014, and March 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for kidney cancer, in light of the Veteran's assertions and the medical evidence of record showing other diagnoses, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).
While the RO has indicated that the claim for to service connection for hearing loss only stemmed only from a May 2014 rating decision, the Board notes that the Veteran submitted his May 2014 notice of disagreement within one year of the original denial of service connection in the October 2013 rating decision noted above.  As the Veteran filed a timely notice of disagreement for hearing loss, the RO's October 2013 rating decision on hearing loss did not become final.  38 C.F.R. § 20.302 (2015).  

The Veteran's appeal also originally included a claim for nonservice-connected pension.  During the pendency of the appeal, however, the RO issued a December 2014 statement of the case (SOC) granting entitlement to special monthly pension at the housebound rate effective September 18, 2014.  As the Veteran has continued the appeal, the issue has been recharacterized as reflected on the title page to indicate that he is seeking a higher benefit.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a kidney disorder, hearing loss, tinnitus, coronary artery disease, and a skin disorder and entitlement to special monthly pension based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The claim for service connection for kidney cancer was previously considered and denied by the RO in an October 2013 rating decision.  The Veteran was informed of the decision and of his appellate rights, but did not appeal or submit new and material evidence within one year of that decision.

2.  The evidence received since the October 2013 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for kidney cancer.  


CONCLUSIONS OF LAW

1.  The October 2013 rating decision denying service connection for kidney cancer is final.  38 U.S.C.A. § 7105(c) (West, 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The evidence received since the October 2013 rating decision is new and material, and the claim for service connection for kidney cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for radiation exposure in September 1987 for failure to specify a disabling condition caused by the in-service radiation exposure.  The Veteran filed new claims for service connection for various symptoms that he alleged were caused by in-service radiation exposure.  The RO denied those claims in November 1992, September 1998, and July 2000.  

The Veteran filed a specific claim for service connection for kidney cancer based on in-service radiation exposure in June 2012.  The RO denied that claim in an October 2013 rating decision, finding a lack of current diagnosis for kidney cancer.  The Veteran did not appeal that decision or submit new and material evidence within one year thereafter.  Therefore, the October 2013 decision became final.  38 U.S.C.A. § 7105(c) (West, 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In January 2015, the Veteran filed an application to reopen his claim for service connection for kidney cancer.  The RO denied that claim in the March 2015 rating decision on appeal, finding a lack of new and material evidence to reopen the claim.  However, regardless of the RO's actions, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

At the time of the October 2013 rating decision, the evidence of record included the Veteran's service treatment records, his service personnel records verifying his exposure to ionizing radiation from February 1954 to May 1954, the September 2013 letter from the Defense Threat Reduction Agency (DTRA) verifying his participation in Operation CASTLE, and his private treatment records.  In the October 2013 rating decision, the RO noted his participation in Operation CASTLE, but also noted the lack of a current diagnosis for kidney cancer.  At the March 2016 hearing, the Veteran and his representative identified his current symptoms and asserted that he currently has kidney cancer.  Although there are no medical records showing a diagnosis of kidney cancer, under Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) the Veteran is competent to report a contemporaneous medical diagnosis, and under Justus v. Principi, 3 Vet. App. 510, 513 (2010) the credibility of this testimony must be presumed in determining whether the evidence is new and material.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for kidney cancer.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  



ORDER

New and material evidence having been submitted, the claim for service connection for kidney cancer is reopened, and to this extent only, the appeal is granted.  




REMAND

Initially, it appears that there are missing treatment records that pertain to the issues on appeal.  Regarding a kidney disorder, the Veteran submitted a June 2012 VA Form 21-4142 authorizing the release of records from Dr. T.B. pertaining to treatment for kidney cancer since 2007.  He also referenced that doctor in his March 2016 testimony.  However, it does not appear that the RO has ever requested these private treatment records.  Moreover, at the March 2016 hearing, the Veteran reported having check-ups with his VA audiologist every six months, yet the available VA treatment records only show treatment in October 2014 and November 2014.  In addition, the Veteran's representative referred to a private audiologist, Dr. K., but there are no private audiological treatment records available for review.  Similarly, with regard to coronary artery disease, the Veteran testified that he had valve replacement done at Newark Beth Israel Medical Center in 2006 and blood work done by Dr. V. at VA every three months.  These treatment records are also not available in the electronic claims file.  Additionally, regarding his skin disorder, the Veteran testified at the March 2016 hearing that he used a topical prescription to treat a rash diagnosed as eczema; however, the available treatment records do not document such a diagnosis or prescription.  Therefore, a remand is required to obtain the outstanding VA and private treatment records.  

Moreover, the Veteran has contended that his kidney disorder and coronary artery disease are due to his in-service radiation exposure.  His service personnel records verify his participation in operation CASTLE, and his private treatment records reflect diagnoses of chronic kidney disease, renal failure, and mitral valve disorder.  His VA treatment records also document a diagnosis of coronary artery disease.  These diagnoses are not included in the radiogenic diseases listed at 38 C.F.R. § 3.311.  However, the Veteran testified as to ongoing problems with kidney stones, difficulty breathing, and chest pain since his separation from service.  Therefore, the Board finds that a VA examination and medical opinion are still needed to address the possibility of direct service connection.

In addition, the Veteran was afforded a VA audiological examination in June 2013.  However, the examiner did not have access to the claims file and could not render a medical opinion without resorting to speculation.  The RO did obtain addendum opinions in September 2013 and November 2014; however, that examiner did not consider the Veteran's in-service exposure to the noise caused by atomic bomb testing.  The Veteran recalled this noise during his March 2016 hearing, and his service personnel records verify his participation in atomic testing.  Therefore, an additional medical opinion is needed.  

Additionally, with regard to the claimed skin disorder, as discussed above, the Veteran testified in March 2016 that he has been diagnosed with eczema and prescribed a topical solution to treat that disorder.  He also testified as to the onset of these problems after his exposure to the atomic testing in service.  Therefore, a VA examination and medical opinion are needed to determine the nature and etiology of any skin disorder that may be present.

Finally, the Board notes that the claim for special monthly pension is inextricably intertwined with other matters being remanded, as the development necessary could be relevant to this claim. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his kidneys, hearing loss, tinnitus, coronary artery disease, and skin.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any records from Dr. B, Dr. K, Dr. TB, Dr. AG, Dr. C, Newark Beth Israel Medical Center, Ocean Renal Associates, and Freehold Hospital.  See March 2016 hearing transcript; June 2012 VA Form 21-4142.

The AOJ should also request all VA treatment records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any kidney disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current kidney disorders.  He or she should specifically indicate whether the Veteran has kidney cancer.  

For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including his exposure to ionizing radiation.  

In rendering this opinion, the examiner should consider the Veteran's lay testimony as to his continuing problems with kidney stones that began immediately following his separation from service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The Veteran has contended that he has hearing loss and tinnitus that are due to military noise exposure, to include through his participation in atomic bomb testing as part of Operation Castle.  

The examiner should note that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any coronary artery disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has current coronary artery disease that is causally or etiologically related to his military service, including his exposure to ionizing radiation.  

In rendering this opinion, the examiner should consider the Veteran's lay testimony that he had chest pain and problems breathing immediately following his separation from service as well as the advice of a doctor to take aspirin for the chest pain and to consider having his mitral valve replaced.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders.  

For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including his exposure to ionizing radiation.

In rendering this opinion, the examiner should consider the Veteran's lay testimony that he has eczema that he treats with a topical prescription, as well as his statement that he developed the rash following his exposure to the atomic bomb.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with the claim for special monthly pension based on the need for regular aid and attendance.

7.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


